COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-331-CV

DENNIS DEWAYNE PAIGE                                               APPELLANT

                                        V.

RESSIE OWENS, CHAIRWOMAN,                                            APPELLEE
TEXAS BOARD OF PARDONS AND PAROLES
                          ----------

            FROM THE 78 TH DISTRICT COURT OF WICHITA COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered appellant’s request for the court to withdraw his

appeal. It is the court’s opinion that the request should be granted; therefore,

we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




                                                 PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: September 4, 2008




      1
          … See Tex. R. App. P. 47.4.